DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4, 6, and 10 are objected to because of the following informalities:
Claim 4, line 4 states “…in a case of a vehicle collision” and should be amended to state –in the case of the vehicle collision—
Claim 6, line 2 states “…from a floor of a vehicle cabin…” and should be amended to state –from a floor of the vehicle cabin—
Claim 10, line 3 states “floor of a vehicle cabin…” and should be amended to state –floor of the vehicle cabin—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faruque et al. (US 9744932).
Regarding Claim 1, Faruque et al. (US 9744932), heretofore referred to as Faruque ‘932, discloses a vehicle occupant protection structure comprising: a seat body (28) including a seatback configured to support a back of an occupant; and a shell section (14) including a portion (see 18) configured to face a side of the occupant whose back is supported by the seatback and configured (see figs. 2 and 3) to restrict movement of the occupant in a seat width direction in a case of a vehicle collision. (Figures 1-8, columns 1-6)  

Claim 7, Faruque ‘932 discloses the vehicle occupant protection structure, wherein the seat body (28) is supported by the vehicle so as to be rotatable (column 2, lines 39-41) about an axial direction running in a vehicle vertical direction. (Figures 1-8, columns 1-6)  

Claims 2, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faruque et al. (US 20180099705).
Regarding Claim 2, Faruque et al. (US 20180099705), heretofore referred to as Faruque ‘705, discloses a vehicle occupant protection structure comprising: a table (36) provided in a vehicle cabin (34) and including a work surface (60) enabling an occupant to perform a task or including a placement face on which luggage can be placed; a seat body (40) provided peripherally to the table and including at least a seatback (68) configured to support a back of an occupant; and an airbag (62) provided between (during deployment, the airbag extends between the occupant and the table; see Paragraph [0025]) the occupant whose back is supported by the seatback and the table, the airbag being configured to inflate and deploy in a case of a vehicle collision. (Figures 1-8, paragraphs [0011]-[0034])

Regarding Claim 8, Faruque ‘705 discloses the vehicle occupant protection structure, wherein the seat body (40) is supported (see 66) by the vehicle so as to be rotatable (Par [0030]) about an axial direction running in a vehicle vertical direction. (Figures 1-8, paragraphs [0011]-[0034])

Claim 10, Faruque ‘705 discloses the vehicle occupant protection structure, wherein: a seat rail (38) formed in a loop shape (see fig. 3) as viewed from a vehicle upper side is provided at a floor (50) of a vehicle cabin, and the seat body is supported by a seat support member (66) configured to move (Par [0029]) along the seat rail. (Figures 1-8, paragraphs [0011]-[0034])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque ‘705 in view of Rao et al. (US 20170247006).
Regarding Claim 3, Faruque ‘705 discloses the vehicle occupant protection structure, but does not disclose a seatbelt device including a webbing configured to be worn by the 
Rao et al. teach of a vehicle occupant protection structure, wherein rotatable seats (110) are provided with a seatbelt device (125) including a webbing (145) and a webbing take-up device (130), wherein an airbag (160a, 160b) is provided at the webbing. (Figures 2-4, paragraphs [0013]-[0021])
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the seat body of Faruque ‘705 in view of the teachings of Rao et al. so that the seat body was provided with a seatbelt device including a webbing, wherein the airbag was provided at the webbing. By doing so, each individual seat body of the vehicle would be provided with a seatbelt device and an airbag, which would lower the required size and cost of the airbag as compared to the airbag deploying from the table. In addition, the seatbelt device and airbag would remain fixed to the orientation of the seat, providing impact absorption regardless of the seat configuration (Rao et al.; Par [0009]).
 
Regarding Claim 4, Faruque ‘705, as modified, discloses the vehicle occupant protection structure, wherein: the webbing (Rao et al.; 145) is pulled out from a webbing take-up device (130) so as to be worn by the occupant, and the webbing is pulled (Par [0016]; pretensioner retractor) into the webbing take-up device in a case of a vehicle collision such that a body of the occupant whose back is supported by the seatback is restrained by the webbing. (Faruque ‘705, figures 1-8, paragraphs [0011]-[0034]; Rao et al., figures 2-4, paragraphs [0013]-[0021])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque ‘932 in view of Henshaw et al. (US 6182778).
Regarding Claim 5, Faruque ‘932 discloses the vehicle occupant protection structure, but does not disclose that a height of the seatback from a floor of a vehicle cabin is set such that a back of the occupant is supported by the seatback when in a standing posture or in an almost-standing posture.
Henshaw et al. teach of a vehicle comprising a seat body (90), wherein a seatback (95) of the seat body is set at a height such that a back of an occupant is supported (see fig. 4) by the seatback when in a standing posture. (Figures. 4-6, columns 3-4)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the seat body of Faruque ‘932 in view of the teachings of Henshaw et al. so that a height of the seatback was set such that a back of the occupant could be supported by the seatback when in a standing posture, as by doing so, the occupant would be presented with a contoured, cradling surface to support the back side of the operator's body providing extra stability for the occupant (Henshaw et al.; column 3, lines 62-66).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque ‘705 in view of Henshaw et al. (US 6182778).
Regarding Claim 6, Faruque ‘705 discloses the vehicle occupant protection structure, but does not disclose that a height of the seatback from a floor of a vehicle cabin is set such that a back of the occupant is supported by the seatback when in a standing posture or in an almost-standing posture.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the seat body of Faruque ‘705 in view of the teachings of Henshaw et al. so that a height of the seatback was set such that a back of the occupant could be supported by the seatback when in a standing posture, as by doing so, the occupant would be presented with a contoured, cradling surface to support the back side of the operator's body providing extra stability for the occupant (Henshaw et al.; column 3, lines 62-66).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faruque ‘932 in view of Faruque ‘705.
Regarding Claim 9, Faruque ‘932 discloses the vehicle occupant protection structure, comprising the seat body (28) configured to rotate (see fig. 6) about the axial direction, and a seat support member (see figs. 1 and 4) configured to support the seat body from the vehicle floor (see 38). (Figures 1-8, columns 1-6)  
But, Faruque ‘932 does not disclose a seat rail formed in a loop shape as viewed from a vehicle upper side provided at the floor of the vehicle cabin, or that the seat support member is configured to move along the seat rail.
Faruque ‘705 teaches of the vehicle occupant protection structure, comprising the seat body (40) wherein: the seat rail (38) formed in a loop shape (see fig. 3) as viewed from the vehicle upper side is provided at the floor (50) of the vehicle cabin (34), and the seat body is 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the vehicle occupant protection structure of Faruque ‘932 in view of the teachings of Faruque ‘705 to include a seat rail formed in a loop shape such that the seat support member was configured to move along the seat rail, as by doing so, the vehicle would provide a versatile passenger cabin wherein occupants may increase free space by moving the seats along the seat rail (Faruque ‘705; Par [0012]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukawatase US 20140300088, Ellis et al. US 20200047643, Sailer et al. US 20200189418, Forruq et al. US 20170259772, Faruque et al. US 10279770, D’Eramo et al. US 20200047641, Line et al. US 20190111877, Hoggarth et al. US 20180356897, Leck et al. US 20180354397, Humbert US 20170225788, Dry et al. US 20190126786, Gramenos et al. US 20190303729, Schon US 7093900, Spahn et al. US 20190092264, Dry et al. US 20190071046, Baccouche et al. US 20180265136, and US 10173558.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES A ENGLISH/Primary Examiner, Art Unit 3616